Exhibit 10.2

 

EMPLOYMENT AGREEMENT

 

THIS PERSONAL EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into
this day 25 May 2015 by and between ReWalk Robotics Ltd. (the “Company”), and
Ori Gon

 

and (the “Employee”) (each, a “Party” and collectively - the “Parties”).

 

WHEREAS, the Company wishes to employ the Employee, and the Employee wishes to
be employed by the Company; and

 

WHEREAS, the Parties wish to state the terms and conditions of the Employee’s
employment by the Company, as set forth below;

 

NOW, THEREFORE, in consideration of the mutual premises, covenants and other
agreements contained herein, the Parties hereby agree as follows:

 

General

 

1. Position. The Employee shall serve in the position described in Section ‎4 to
Schedule ‎1 attached hereto (“Schedule ‎‎1”) (the “Position”). In such Position
the Employee shall report regularly and shall be subject to the direction and
control of the Company’s management, and specifically under the direction of the
person specified in Section ‎5 to Schedule ‎‎1 (the “Direct Manager”). The
Direct Manager may be replaced from time to time by the Company at its
discretion. The Employee shall act in accordance with the Company’s regulations,
guidelines, budgets, policies, procedures and general instructions, as shall be
updated from time to time, and shall perform his duties diligently,
conscientiously and in furtherance of the Company’s best interests. The employee
shall not use the tools, facilities and equipments of the Company for personal
purposes, unless approved in advance by the Employee’s Direct Manager. The
Employee agrees and undertakes to inform the Company, immediately after becoming
aware of any matter that may in any way raise a conflict of interest between the
Employee and the Company.

 

2. Full Time Employment. The Employee will be employed on a full time basis. The
Employee shall devote the Employee’s entire business time and attention to the
business of the Company and shall not undertake or accept any other paid or
unpaid employment or occupation or engage in any other business activity, except
with the prior written consent of the Company.

 

3. Location. The Employee shall perform the Employee’s duties hereunder at the
Company’s facilities in Israel, but understands and agrees that such duties may
involve domestic and international travel.

 

4. Employee’s Representations and Warranties. The Employee confirms, represents
and warrants that:

 

4.1. the execution and delivery of this Agreement and the fulfillment of its
terms: (a) will not constitute a default under or conflict with any agreement or
other instrument to which the Employee is a party or by which the Employee is
bound; and (b) do not require the consent of any person or entity. Further, with
respect to any past engagement of the Employee with third parties and with
respect to any permitted engagement of the Employee with any third party during
the term of the Employee’s engagement with the Company (for purposes hereof,
such third parties shall be referred to as “Other Employers”), the Employee
represents, warrants and undertakes that: (i) the Employee’s engagement with the
Company is not and will not be in breach of any of the Employee’s undertakings
toward Other Employers, and (ii) the Employee will not disclose to the Company,
nor use, in provision of any services to the Company, any proprietary or
confidential information belonging to any Other Employer; and

 

4.2. subject to Sections ‎16-‎18 hereto, Employee shall continue to be bound by
this Agreement even following change of control in the Company.

 

5. Report. The Employee shall be required to comply with the Company guidelines
(as amended from time to time) with respect to the report and registration of
hours the Employee devoted to the Company during each day of employment
hereunder.

 

6. Proprietary Information; Assignment of Inventions and Non-Competition. By
executing this Agreement the Employee confirms and agrees to the provisions of
the Company’s Proprietary Information, Assignment of Inventions and
Non-Competition Agreement attached as Schedule ‎‎6 hereto (“Employee’s
Undertaking”). The Employee acknowledges and agrees that 20% of the Base Salary
is paid as special supplementary monthly compensation in consideration for
Employee’s Undertaking (the “Special Non-Competition Monthly Compensation”). The
Employee warrants and represents that the Special Non-Competition Monthly
Compensation constitutes a real, appropriate and full consideration to any
prejudice the Employee may suffer due to the Employee’s non-competition
obligations, including but not limited to restriction of the Employee’s freedom
of employment.

 



 

 

 

Salary and Additional Compensation; Bonuses; Insurance; Advanced Study Fund

 

7. Salary. The Company shall pay to the Employee as compensation for the
employment services an aggregate base salary in the gross monthly amount set
forth in Section ‎6 to Schedule ‎‎1 (the “Base Salary”). In addition, the
Company shall pay to the Employee an additional gross monthly amount, as set
forth in Section ‎7 to Schedule ‎‎1 for all of the Employee’s overtime hours, as
they may be from time to time (the “Additional Compensation”; the Base Salary
together with the Additional Compensation, the “Salary”). In addition, the
Company shall pay the Employee for any and all daily travel costs to which the
Employee may be entitled under any applicable law or orders, to the extent any
apply. Except as specifically set forth herein, the Salary includes any and all
payments to which the Employee is entitled from the Company hereunder and under
any applicable law, regulation or agreement, and Employee waives any claim or
demand for any payment in excess thereof. The Employee’s Salary and other terms
of employment may be reviewed and updated by the Company’s management from time
to time, at the Company’s sole discretion. The Salary is to be paid to the
Employee in accordance with the Company’s normal and reasonable payroll
practices, after deduction of applicable taxes and like payments.

 

7.1.

 

8. Manager’s Insurance/Pension Fund.

 

8.1. The Company will insure the Employee under a “Manager’s Insurance Policy”
(“Bituach Menahalim”) (“Policy”) or a Pension Fund (“Pension Fund”) to be
selected by the Employee. At the end of each month during the employment of
Employee, the Company shall pay an aggregate amount equal to 13.33% of the
Salary for the preceding month to the Policy or 14.33% of the Salary for the
preceding month to the Pension Fund (the “Company’s Contribution”), as follows:
(a) 8.33% for severance pay component; and (b) for savings and risk component,
either (i) in the case of a Policy, 5%, subject to deduction of 5% from the
Salary by the Employee, as detailed below; or (ii) in the case of a Pension
Fund, 6%, subject to deduction of 5.5% from the Salary, as detailed below. In
addition, if the Employee shall elect a Policy, the Company shall pay up to 2.5%
of the Salary towards loss of working capacity disability insurance (depending
on the cost to the Company necessary to provide coverage) to be purchased by the
Company. The Employee agrees that the Company shall deduct from the Salary an
amount equal to 5% or 5.5% of the Salary for the preceding month, and shall pay
such amount as premium payable in respect for savings and risk component of the
Policy or the Pension Fund, as the case may be (the “Employee’s Contributions”).
If the Employee elects to be insured under a combination of the Policy and
Pension Plan, the Employee may determine the allocation between the two,
provided that, in any event the Company’s contributions will not exceed the
maximum amounts set forth above.

 

8.2. The appointment of the insurance agent for the Policy and/or Pension Fund
(as applicable)will be in the sole discretion of the Company.

 

8.3. The Company undertakes to transfer the Policy and/or Pension Fund (as
applicable) to the Employee after termination of the Employee’s employment with
the Company, whether terminated by the Company or the Employee. Notwithstanding
the above, in the event that the Employee’s employment is terminated with
“Cause” as defined in Section ‎18 hereto or if the Employee fails to comply with
any of the Employee’s obligations to the Company, the Company will not be
obliged to release to the Employee the Company’s Contributions.

 

8.4. The Company’s Contributions will be in lieu of the severance pay that the
Employee will be entitled to (if entitled) in the event of termination of the
Employee’s employment, all in accordance with the provisions of section 14 of
the Severance Pay Law, 5723-1963. The Employee’s signature on this Agreement
represents the Employee’s agreement to the content of this Section. The Company
waives in advance any right it may have in the future for the return of the
Company’s Contributions, or any of them, unless:

 

8.4.1. The Employee’s entitlement for severance pay has been deprived by a
judgment, under the provisions of sections 16 or 17 of the Severance Pay Law,
5723-1963, and as long as it was so deprived; or

 

8.4.2. The Employee has withdrawn monies from the Policy and/or Pension Fund (as
applicable)not in circumstances of death, disability or retirement at the age of
60 or more.

 

A copy of the Order and Confirmation Regarding Payments of Employers to Pension
Funds and Insurance Funds instead of Severance Pay is attached as Schedule ‎‎8.4
to this Agreement.

 

8.5. The Company’s Contribution to the Policy shall be calculated solely based
on the Salary, and the Employee’s entitlement to severance pay, if any, shall be
calculated solely based on the Salary and no other payment, right or benefit to
which the Employee is entitled under this Agreement or by law shall be taken
into account in such calculations.

 

9. Further Education Fund (“Keren Hishtalmut”)

 

9.1. The Company together with the Employee will maintain a Further Education
Fund (the “Education Fund”). Each month the Company shall contribute to the
Education Fund an amount equal to 7.5 % of the Salary and the Employee shall
contribute to the Education Fund an amount equal to 2.5% of the Base Salary.

 

9.2. The Employee hereby agrees that all of the Employee’s aforementioned
contributions shall be transferred to the Education Fund by the Company by
deducting such amounts from each monthly Salary payment.

 

9.3. The Company reserves the right not to release to the Employee the amounts
contributed by the Company to the Education Fund in the event that Employee’s
termination was with “Cause,” as defined in Section ‎‎18 hereto.

 



2

 

 

9.4. For the avoidance of doubt, no amount remitted by the Company in respect of
this Section ‎‎9 shall be considered as part of the Salary for any purpose,
including for purposes of any deduction therefrom or calculation of severance
pay.

 

9.5. The Employee acknowledges that the amounts accumulated in the Education
Fund may be taxable and will bear all taxes in connection therewith.

 

Additional Benefits

 

10. Expenses. The Company will reimburse the Employee for reasonable business
expenses borne by the Employee, provided that such expenses were approved in
advance and in writing by the Company, and against valid invoices furnished by
the Employee to the Company.

 

11. Vacation.

 

11.1. During each year, the Employee shall be entitled to the number of paid
vacation days set forth in Section 9 to Schedule ‎‎1 (“Annual Vacation Days”),
to be used at times subject to the reasonable approval of the Company, and shall
be obligated to use at least seven (7) consecutive vacation days during each
year (the “Mandatory Vacation Days”). The Employee acknowledges and agrees that
the Employee shall not be entitled to accumulate any Mandatory Vacation Days,
but may carry forward Excess Vacation Days (as defined in Section ‎11.2 below)
from one year to the next, provided that (a) such days may only be carried
forward for a period of two (2) years, and (b) the Employee shall not be
entitled to accumulate more than the number of vacation days set forth in
Section 10 to Schedule ‎1 at any time. During the Term, the Employee shall not
be entitled to receive payment in lieu of any unused vacation days. Upon
termination of employment, the Employee shall be entitled to redeem the unused
vacation days the Employee is entitled to accumulate hereunder. In the event the
Employee’s employment shall terminate for any reason prior to the end of a year,
the Employee shall only be entitled to such number of vacation days pro-rated
(on a linear basis) to the period of time in such year during which the Employee
was employed by the Company. If the Employee had used in such year more then
such pro-rated amount of vacation days, such extra vacation days shall be deemed
a debt of the Employee to the Company which the Company may deduct from
Employee’s Salary or any other monies due and payable to the Employee by the
Company, and the Employee hereby agrees to such deduction.

 

11.2. “Excess Vacation Days” means all the Annual Vacation Days less the
Mandatory Vacation Days.

 

12. Sick Leave; Recuperation Pay. The Employee shall be entitled to that number
of paid sick leave per year as set forth in Section 11 to Schedule ‎‎1 (with
unused days to be accumulated up to the limit set pursuant to applicable law,
which, for the avoidance of doubt, shall not be redeemable upon termination of
employment or otherwise), and also to Recuperation Pay (“Dmei Havra’a”) in
accordance with to applicable law.

 

13. Options. Subject to a resolution duly resolved by the Board of Directors of
the Company (the “Board”), the Board may, at its discretion, grant the Employee
an option to purchase shares of the Company at a price per share and under terms
and conditions as determined by it (the “Option”). If granted, (A) the Option
shall be subject to the terms of (a) the Company’s applicable share option plan
and (b) an option agreement to be executed between the Company and the Employee;
and (B) as a condition preceding to such grant, the Employee may be required to
execute additional documents in compliance with the applicable tax laws and/or
other applicable laws.

 

14. Cellular Phone During the Term the Company may, at its discretion, provide
the Employee a Company’s cellular phone (the “Cellular Phone”), for use in
connection with Employee’s duties hereunder, pursuant to Company’s policy, as
may be amended from time to time. The Company shall bear all expenses relating
to the Employee’s use and maintenance of the Cellular Phone attributed to the
Employee under this Section up to an amount to be determined by the Company from
time to time, with any excess whereof to be borne solely by the Employee. Such
amount in excess shall be deemed a debt of the Employee to the Company which the
Company may deduct from Employee’s Salary or any other monies due and payable to
the Employee by the Company, and the Employee hereby agrees to such deduction.
The Employee shall return the Cellular Phone to Company’s principal office
immediately upon termination of Employee’s employment with Company or notice of
termination or such other time as directed by the Company at its sole
discretion. Employee shall have no rights of lien with respect to the Cellular
Phone. The Employee shall bear and be liable for any and all tax liabilities
applicable to the Employee in connection with the above.

 

15. Car.

 

15.1. Subject to the Company sole discretion, the Company shall provide the
Employee a car of make and model as set forth in Section 12 to Schedule ‎1 (the
“Car”), as part of the Company’s car leasing arrangement. The Car (with the keys
and all licenses and other documentation relating to the Car) will be returned
to the Company by the Employee immediately upon termination of the Employee’s
employment for whatever reason, or notice of termination or such other time as
directed by the Company at its sole discretion. Use of the Car shall be made at
all times only in accordance with (a) the regulations, limitations, restrictions
and other provisions of the Company’s car policy, as may be amended from time to
time by the Company, and (b) the documentation provided by the leasing company,
as amended from time to time. If required by the Company, the Employee will
execute additional documents with respect to the lease and use of the Car.

 



3

 

 

15.2. The Company will bear all of the fixed and variable maintenance cost,
including license, insurance, gas, repairs etc., but excluding personal traffic
fines and the like. These payments will be paid by the Employee.

 

15.3. The Employee shall bear and be liable for any and all tax liability
applicable to the use of the Car (“Hachnasa Zkufa”) and shall not be entitled to
any reimbursement therefor. The Employee shall bear all expenses, loses, damages
etc. caused as a result of the breach of his duties under the Company’s and the
leasing company’s instructions for use of the Car, up to the “self payment”
(Hishtatfut Atsmit) according to the leasing agreement.

 

15.4. In the event of returning of the car for any reason, except termination of
employment initiated by the Company during the first six (6) months of
employment, the Employee shall bear the fines for early returning of the car to
the leasing company, according to the leasing agreement (early returning in the
first leasing year –3 month leasing payments). The Car will be returned to the
Company by the Employee upon the termination of employment.

 

15.5. The Employee’s spouse and children may be granted use of the car subject
to holding driver license of a minimum of 2 years and subject to the terms and
conditions of the leasing company ; no other person, except as otherwise
authorized by the Company, shall be granted use the car.

 

15.6. The Employee shall:

 

15.6.1. bear all costs of any tolls, in case used for personal purpose (e.g.:
road number 6), tickets, traffic offense or fines of any kind and any insurance
self-participation payment related to the Car; such amounts shall be deemed a
debt of the Employee to the Company which the Company may deduct from Employee’s
Salary or any other monies due and payable to the Employee by the Company, and
the Employee hereby agree to such deduction; and

 

15.6.2.   take good care of the Car and ensure that the provisions and
conditions of any policy of insurance relating thereto are observed (including
the provisions with respect to the protection of the Car).

 

15.7. The Employee shall bear and be liable for any and all tax liability
applicable to the use of the Car.

 

Term and Termination of Employment

 

16. Term. The Employee’s employment by the Company under this Agreement shall
commence on the date set forth in Section 13 to Schedule ‎1 (the “Commencement
Date”), and shall continue until it is terminated pursuant to the terms set
forth herein (the “Term”).

 

17. Termination at Will.

 

17.1. Either Party may terminate the employment relationship hereunder at any
time by giving the other Party a prior written notice as set forth in Section 14
to Schedule ‎‎1 (the “Notice Period”). During the Notice Period and unless
otherwise determined by the Company in a written notice to the Employee pursuant
to its right under Section ‎17.3 hereto: (a) the employment relationship
hereunder shall remain in full force and effect, (b) the Employee shall be
obligated to continue to discharge and perform all of the Employee’s duties and
obligations with Company, and (c) the Employee shall cooperate with the Company
and assist the Company with the integration into the Company of the person who
will assume the Employee’s responsibilities. It is hereby clarified and agreed
that if, during the Notice Period, Employee shall not attend the Company during
normal working hours for any reason other than as instructed or consented by the
Company, the Employee shall not be entitled to any payment (including Salary or
any portion whereof) for such days of non-attendance.

 

17.2. In the event that the Employee does not deliver to the Company the
required prior notice, the Employee shall pay compensation to the Company of an
amount equal to the Salary to which the Employee would have been entitled during
the Notice Period. Such amount shall be deemed a debt of the Employee to the
Company and the Company shall be entitled to deduct such amount from any monies
due and payable to the Employee.

 

17.3. Notwithstanding the aforesaid, the Company is entitled to terminate this
Agreement and the employment relationship with immediate effect upon a written
notice to Employee and payment to the Employee of a one time amount equal to the
Salary to which the Employee would have been entitled during the Notice Period,
in lieu of such prior notice.

 



4

 

 

18. Termination for Cause. The Company may immediately terminate the employment
relationship for Cause, and such termination shall be effective as of the time
of notice of the same. “Cause” means: (a) a material breach of this Agreement;
(b) any willful failure to perform or willful failure to perform competently any
of the Company’s instructions or any of the Employee’s fundamental functions or
duties hereunder; (c) engagement in willful misconduct or acting in bad faith
with respect to the Company, (d) any act of personal dishonesty or a breach of
trust in connection with the Employee’s responsibilities to the Company
resulting in substantial personal enrichment of the Employee; (e) any breach by
the Employee of the Proprietary Information, Assignment of Inventions and
Non-Competition Agreement attached as Schedule ‎6 hereto; (f) conviction of a
felony involving moral turpitude; (g) the use by the Employee of a controlled
substance without a prescription or the use of alcohol which in any way impairs
the Employee’s ability to carry out the Employee’s duties and responsibilities;
or (h) any cause justifying termination or dismissal in circumstances in which
the Company can deny the Employee severance payment under applicable law.

 

Additional Provisions:

 

19. No Conflict. During the Employee’s employment by the Company, the Employee
shall not receive any payment, compensation or benefit from any third party in
connection, directly or indirectly, with the Employee’s position or employment
in the Company.

 

20. Tax. Israeli income tax and other applicable withholdings shall be deducted
at source from the payments to the Employee according to any applicable law,
including, but not limited to, National Security and Health Tax.

 

21. Military Reserve Duty. In the event of the Employee shall be called to a
military reserve duty (including a “one-day” military reserve duty), the Company
shall pay the Employee the full Salary for those dates the Employee is called to
military reserve duty, provided that the Employee provides the Company an
appropriate certificate in order for the Company to receive the amounts due from
the Israel National Insurance Institute.

 

Miscellaneous

 

22. (a) The Parties agree that this Agreement constitutes, among others,
notification in accordance with the Notice to Employees (Employment Terms) Law,
2002. (b) The laws of the State of Israel shall apply to this Agreement and the
sole and exclusive place of jurisdiction in any matter arising out of or in
connection with this Agreement shall be the Tel-Aviv Regional Labor Court. (c)
The provisions of this Agreement are in lieu of the provisions of any collective
bargaining agreement, and therefore, no collective bargaining agreement shall
apply with respect to the relationship between the Parties hereto (subject to
the applicable provisions of law). (d) No failure, delay of forbearance of
either Party in exercising any power or right hereunder shall in any way
restrict or diminish such Party’s rights and powers under this Agreement, or
operate as a waiver of any breach or nonperformance by either Party of any terms
of conditions hereof. (e) In the event it shall be determined under any
applicable law that a certain provision set forth in this Agreement is invalid
or unenforceable, such determination shall not affect the remaining provisions
of this Agreement unless the business purpose of this Agreement is substantially
frustrated thereby. (f) The preface and schedules to this Agreement constitute
an integral and indivisible part hereof. (g) Wherever appropriate herein, words
used in the singular shall be considered to include the plural, and words used
in the plural shall be considered to include the singular. The masculine gender,
where appearing in this Agreement, shall be deemed to include the feminine
gender. (h) This Agreement constitutes the entire understanding and agreement
between the Parties hereto, supersedes any and all prior discussions, agreements
and correspondence with regard to the subject matter hereof, and may not be
amended, modified or supplemented in any respect, except by a consent by both
Parties hereto. (i) The Employee acknowledges and confirms that all terms of the
Employee’s employment are personal and confidential, and undertake to keep such
term in confidence and refrain from disclosing such terms and/or any other
benefit received from the Company to any third party, including, without
limitation, other employees of the Company.

  

THE EMPLOYEE ACKNOWLEDGES THAT HE IS FAMILIAR WITH AND UNDERSTANDS THE ENGLISH
LANGUAGE AND THE PROVISIONS OF THIS AGREEMENT AND DOES NOT REQUIRE TRANSLATION
OF THIS AGREEMENT OR ITS SCHEDULES TO ANY OTHER LANGUAGE.

 

העובד מצהיר בזאת כי השפה האנגלית מוכרת ומובנת לו וכי הוא אינו זקוק לתרגום הסכם
זה ונספחיו לשפה אחרת.

  

IN WITNESS WHEREOF the Parties have signed this Agreement as of the date first
hereinabove set forth.

 

  /s/ Ami Kraft   /s/ Ori Gon  

ReWalk Robotics Ltd.

  Ori Gon         By: Ami Kraft     Title: General Manager    

  

5

 

 

Schedule ‎1

To the Personal Employment Agreement by and between

ReWalk Robotics Ltd. and the Employee whose name is set forth herein



 

1.    Name of Employee: Ori Gon 2.    ID No. of Employee: 043190818 3.   
Address of Employee:

Anielewicz St 5 A Kiriat Motzkin

4.    Position in the Company:  Corporate Controller 5.    Under the Direct
Direction of: Company CFO 6.    Base Salary: NIS 25,200 7.    Additional
Compensation: NIS 6,300 8.    Bonus Annual bonus program of 15% of annual Salary
paid annually based on annual  objectives 9.    Vacation Days Per Year: 20 10.
Maximum Accumulation of Vacation Days: 30 days 11. Sick Leave Days Per Year: In
accordance with applicable law 12. Car make and Model:  Scoda Octavia 13.
Commencement Date: July 19, 2015 14. Notice Period: 60 15. Non Compete Period:
24  months

  

  /s/ Ori Gon   Ori Gon

 



 

 

 

Schedule ‎6

To the Personal Employment Agreement by and between

ReWalk Robotics Ltd. and the Employee whose name is set forth herein

 

Name of employee: Ori Gon   ID No.of employee: 043190818  

 

General

 

1. Capitalized terms herein shall have the meanings ascribed to them in the
Agreement to which this Schedule is attached (the “Agreement”). For purposes of
any undertaking of the Employee toward the Company, the term “Company” shall
include any parent company, subsidiaries and affiliates of the Company. The
Employee’s obligations and representations and the Company’s rights under this
Schedule ‎6 shall apply as of the Commencement Date, regardless of the date of
execution of the Agreement.

 

2. For the purpose of this Schedule ‎6 to the Agreement, the term “Field” shall
refer to the Company’s field of activities, i.e. ReWalk Exoskeleton and gaiting
algorithm [.

 

Confidentiality; Proprietary Information

 

3. “Proprietary Information” means confidential or proprietary information,
whether or not patentable, whether in tangible or intangible form (including
documentary, written, oral or computer generated), and whether or not marked or
otherwise asserted as confidential, concerning the Company, including, without
limitation, (i) conceptions, inventions, developments, improvements, designs,
techniques, processes, methods, ideas, know-how, reports, research and research
records, drawings, technical and other data, formulations and the existence,
scope or activities of any projects of the Company (ii) equipment, products
(actual or planned), information and industrial secrets; (iii) trade secrets and
market information, including, without limitation, sales, costs, prices,
prospective customers, suppliers and sources of supply; (iv) forecasts,
marketing activities and plans, advertising, competitive environments and
competitors; (v) operations, credit and financial data, business information,
and any information relating to the board, advisory board(s), investments,
investors, consultants, employees, budget information and technical information
(including research and development), business, strategic plans and regulatory
information and affairs of the Company and its products; and (vi) patents,
patent applications, copyright, trademark, trade dress, technologies and other
intellectual property rights and strategies related thereto.

 

4. Proprietary Information shall be deemed to include any and all proprietary
information disclosed by or on behalf of the Company and irrespective of form
but excluding information that (i) was known to Employee prior to Employee’s
association with the Company, as evidenced by written records; (ii) is or shall
become part of the public knowledge except as a result of the breach of the
Agreement or this Schedule by Employee; (iii) reflects general skills and
experience; or (iv) reflects information and data generally and publicly known
in the industries or trades in which the Company operates.

 

5. Employee recognizes that the Company received and will receive confidential
or proprietary information from third parties, subject to a duty on the
Company’s part to maintain the confidentiality of such information and to use it
only for certain limited purposes. In connection with such duties, such
information shall be deemed Proprietary Information hereunder, mutatis mutandis.

 

6. Employee agrees that all Proprietary Information, and patents, trademarks,
copyrights and other intellectual property and ownership rights in connection
therewith shall be the property solely of the Company its assigns. At all times,
both during the employment relationship and after the termination of the
engagement between the Parties, Employee will keep in confidence and trust all
Proprietary Information, and will not use or disclose any Proprietary
Information or anything relating to it without the written consent of the
Company or its subsidiaries, except as may be necessary in the ordinary course
of performing Employee’s duties under the Agreement.

 

7. Upon termination of Employee’s engagement with the Company for whatever
reason, Employee will promptly deliver to the Company all documents and
materials of any nature pertaining to Employee’s engagement with the Company,
and will not keep or retain any documents or materials or copies thereof
containing any Proprietary Information.

 

8. Employee’s undertakings set forth in Section ‎3 through Section ‎7 to this
Schedule shall remain in full force and effect after termination of the
Agreement or any renewal thereof.

 

Disclosure and Assignment of Inventions

 

9. “Inventions” means any and all inventions, improvements, designs, concepts,
techniques, methods, systems, processes, know how, computer software programs,
databases, mask works and trade secrets, whether or not patentable,
copyrightable or protectable as trade secrets; “Company Inventions” means any
Inventions that are made or conceived or first reduced to practice or created by
Employee, whether alone or jointly with others, during the period of Employee’s
engagement with the Company, and which are: (i) developed using equipment,
supplies, facilities or Proprietary Information of the Company, (ii) result from
work performed by Employee for the Company, or (iii) related to the Field (as
defined in Section ‎2 to this Schedule above), or to past, current or
anticipated research and development of the Company.

 



 

 

 

10. The Employee hereby confirms that all rights that the Employee may have had
at any time in any and all Company’s Inventions are and have been from inception
in the ownership solely of the Company. If ever any doubt shall arise as to the
Company’s rights or title in any Company Invention and it shall be asserted that
the Employee, allegedly, is the owner of any such rights or title, then the
Employee hereby irrevocably transfers and assigns in whole to the Company
without any further royalty or payment any and all rights, title and interest in
any and all Company’s Inventions. The Employee has attached as Exhibit ‎‎10
hereto a complete list of all inventions to which the Employee claims ownerships
(the “Prior Inventions”) and that the Employee desires to exclude from the
operation of this Schedule, and acknowledges and agrees that such list is
complete. If no such list is attached to this Schedule, the Employee represents
that the Employee has no such Prior Inventions at the time of signing this
Schedule. The Prior Inventions, if any, patented or unpatented, are excluded
from the scope of this Schedule. If, in the course of performance of services
for the Company, the Employee incorporates a Prior Invention into a Company
product, process or machine, the Company is hereby granted and shall have a
nonexclusive, royalty-free, irrevocable, perpetual, worldwide license (with
rights to sublicense through multiple tiers of sub-licensees) to make, have
made, modify, use and sell such Prior Invention. Notwithstanding the foregoing,
the Employee agrees that it will not incorporate, or permit to be incorporated,
Prior Inventions in any Company’s Inventions without the Company’s prior written
consent. The Employee hereby represents and undertakes that no third party,
including any of Employee’s previous employers or any entity with whom the
Employee was engaged, has any rights in the Prior Inventions and that the
Employee’s employment by the Company will not grant any third party any right in
the results of the Employee’s work.

 

11. Employee undertakes and covenants that Employee will promptly disclose in
confidence to the Company all Inventions deemed as Company Inventions. The
Employee agrees and undertakes not to disclose to the Company any confidential
information of any third party and, in the framework of the Employee’s
employment by the Company, not to make any use of any intellectual property
rights of any third party.

 

12. Employee hereby irrevocably transfers and assigns to the Company all
worldwide patents, patent applications, copyrights, mask works, trade secrets
and other intellectual property rights in any Company Invention, and any and all
moral rights that the Employee may have in or with respect to any Company
Invention. For the avoidance of any doubt, it is hereby clarified that the
provisions contained in Section ‎‎11 and this Section ‎‎12 to this Schedule will
apply also to any “Service Inventions” as defined in the Israeli Patent Law,
1967 (the “Patent Law”). In no event will such Service Invention become the
property of the Employee, and the provisions contained in Section 132(b) of the
Patent Law shall not apply, unless the Company provides in writing otherwise.
The Employee will not be entitled to royalties or other payment with regard to
any Prior Inventions, Company Inventions, Service Inventions or any of the
intellectual property rights set forth above, including any commercialization of
such Prior Inventions, Company Inventions, Service Inventions or other
intellectual property rights, and the Employee hereby specifically and
irrevocably waives any right the Employee may have to such payment (including,
inter-alia, in relation with Section 134 of the Patent Law).

 

13. Employee agrees to assist the Company, at the Company’s expense, in every
proper way to obtain for the Company and enforce patents, copyrights, mask work
rights, and other legal protections for the Company Inventions in any and all
countries. Employee will execute any documents that the Company may request for
use in obtaining or enforcing such patents, copyrights, mask work rights, trade
secrets and other legal protections. Such obligation shall continue beyond the
termination of Employee’s engagement with the Company. Employee hereby
irrevocably designates and appoints the Company and its authorized officers and
agents as Employee’s agent and attorney in fact, coupled with an interest to act
for and on Employee’s behalf and in Employee’s stead to execute and file any
document needed to apply for or prosecute any patent, copyright, trademark,
trade secret, any applications regarding same or any other right or protection
relating to any Proprietary Information (including Company Inventions), and to
do all other lawfully permitted acts to further the prosecution and issuance of
patents, copyrights, trademarks, trade secrets or any other right or protection
relating to any Proprietary Information (including Company Inventions), with the
same legal force and effect as if executed by Employee himself.

 

Non-Competition

 

14. In consideration of Employee’s terms of employment hereunder, which include
special compensation for the Employee’s undertakings under this Section ‎14 and
the following Section ‎‎15, and in order to enable the Company to effectively
protect its Proprietary Information, Employee agrees and undertakes that, so
long as the Agreement is in effect and for a period of twenty four(24) months
following termination of the Agreement for whatever reason, the Employee will
not, directly or indirectly, in any capacity whatsoever, engage in, become
financially interested in, be employed by, or have any connection with any
business or venture that is engaged in any activities competing with the
activities of the Company.

 



 

 

 

15. Employee agrees and undertakes that during the employment relationship and
for a period of twelve (12) months following termination of this engagement for
whatever reason, Employee will not, directly or indirectly, including personally
or in any business in which Employee may be an officer, director or shareholder,
solicit for employment any person who is employed by the Company, or any person
retained by the Company as a consultant, advisor or the like who is subject to
an undertaking towards the Company to refrain from engagement in activities
competing with the activities of the Company (for purposes hereof, a
“Consultant”), or was retained as an employee or a Consultant during the six (6)
months preceding termination of Employee’s employment with the Company.

 

Reasonableness of Protective Covenants

 

16. Insofar as the protective covenants set forth in this Schedule (the
“Protective Covenants”) are concerned, Employee specifically acknowledges,
stipulates and agrees that: (i) the Protective Covenants are reasonable,
necessary and essential to protect the goodwill, property and Proprietary
Information of the Company, and the benefits, rights and expectations of the
Company in conducting and operating its business; (ii) the area and time
duration of the Protective Covenants are in all things reasonable and necessary
to protect the goodwill and the operations and business of Company, and does not
impose a greater restrain than is necessary to protect the goodwill or other
business interests of the Company, and (iii) good and valuable consideration
exists under the Agreement, for Employee’s agreement to be bound by the
provisions of this Schedule. Nevertheless, if any of the restrictions set forth
in this Schedule is found by a court having jurisdiction to be unreasonable or
overly-broad as to geographic area, scope or time or to be otherwise
unenforceable, the Parties hereto intend for the restrictions set forth in this
Schedule to be reformed, modified and redefined by such court so as to be
reasonable and enforceable and, as so modified by such court, to be fully
enforced.

 

Remedies for Breach

 

17. Employee acknowledges that the legal remedies for breach of the provisions
of this Schedule may be found inadequate and therefore agrees that, in the event
of a breach or a threatened breach of any of such provisions, the Company shall
have the right, in addition to any other remedies which may be available to it
under applicable law or otherwise, to obtain temporary, preliminary and
permanent injunctions against any and all such actions. 

 

  /s/ Ori Gon   Ori Gon



  

 

 

 

Schedule 8.2

Objectives and Targets Plan for 2015

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Schedule ‎8.4

Order and Confirmation Regarding Payments of Employers

to Pension Funds and Insurance Funds instead of Severance Pay

 

Pursuant to the power granted to me under section 14 of the Severance Pay Law
5723-1963 (“Law”) I hereby confirm that payments paid by an employer, commencing
the date hereof, to an employee’s comprehensive pension fund into a provident
fund which is not an insurance fund, as defined in the Income Tax Regulations
(Registration and Management Rules of a Provident Fund) 5724-1964 (“Pension
Fund”), or to a Manager’s Insurance Fund that includes the possibility of an
allowance or a combination of payments to an Allowance Plan and to a plan which
is not an Allowance Plan in an Insurance Fund (“Insurance Fund”), including
payments which the employer paid by combination of payments to a Pension Fund
and to an Insurance Fund whether there exists a possibility in the Insurance
Fund to an allowance plan (“Employer Payments”), will replace the severance pay
that the employee is entitled to for the salary and period of which the payments
were paid (“Exempt Wages”) if the following conditions are satisfied:

 

(1) Employer Payments –

 

  (A) for Pension Funds are not less than 14.33 % of the Exempt Wages or 12% of
the Exempt Wages, if the employer pays for the Employee’s employee an additional
payment on behalf of the severance pay completion for a providence fund or
Insurance Fund at the rate of 2.33% of the Exempt Wages. If an employer does not
pay the additional 2.33% on top of the 12%, then the payment will constitute
only 72% of the Severance Pay.

 

  (B) to the Insurance Fund are not less that one of the following:

 

  (1) 13.33% of the Exempt Wages if the employer pays the employee additional
payments to insure the Employee’s monthly income in case of work disability, in
a plan approved by the Supervisor of the Capital Market, Insurance and Savings
in the Finance Ministry, at the lower of, a rate required to insure 75% of the
Exempt Wages or 2.5% of the Exempt Wages (“Disability Payment”).

 

  (2) 11% of the Exempt Wages if the employer pays an additional Disability
Payment and in this case the Employer Payments will constitute only 72% of the
employee’s severance pay; if, in addition to the abovementioned sum, the
employer pays 2.33% of the Exempt Wages for the purpose of Severance Pay
completion to providence fund or Insurance Funds, the Employer Payments will
constitute 100% of the severance pay.

 

(2) A written agreement must be made between the employer and employee no later
than 3 months after the commencement of the Employer Payments that includes –

 

  (A) the agreement of the employee to the arrangement pursuant to this
confirmation which details the Employer Payments and the name of the Pension
Fund or Insurance Fund; this agreement must include a copy of this confirmation;

 

  (B) an advanced waiver of the employer for any right that the Employee could
have to have the Employee’s payments refunded unless the employee’s right to
severance pay is denied by judgment according to sections 16 or 17 of the Law,
and in case the employee withdrew monies from the Pension Fund or Insurance Fund
not for an Approved Event; for this matter, Approved Event or purpose means
death, disablement or retirement at the age of 60 or over.

 

(3) This confirmation does not derogate from the employee’s entitlement to
severance pay according to the Law, Collective Agreement, Extension Order or
personal employment agreement, for any salary above the Exempt Wages

  

[Name and Title of the Minister]

 



/s/ Ori Gon  

 

 

 

 



 

 